Exhibit 10.1.1.4

 

EXECUTION COPY

SECOND AMENDMENT

SECOND AMENDMENT, dated as of September 25, 2006 (this “Amendment”), to the
Amended and Restated Revolving Credit, Term Loan and Guarantee Agreement, dated
as of February 23, 2006 (as heretofore amended, supplemented or otherwise
modified, the “Credit Agreement”), among (i) CALPINE CORPORATION (the
“Borrower”), (ii) the subsidiaries of the Borrower named therein (the
“Guarantors”), (iii) CREDIT SUISSE SECURITIES (USA) LLC and DEUTSCHE BANK
SECURITIES INC. (“DBSI”), as joint syndication agents (in such capacities,
collectively, the “Syndication Agents”), (iv) DEUTSCHE BANK TRUST COMPANY
AMERICAS (“DB”), as administrative agent for the First Priority Lenders
hereunder (in such capacity and including any successors, the “First Priority
Agent”), (v) GENERAL ELECTRIC CAPITAL CORPORATION (including its successors, “GE
Capital”), as Sub-Agent for the Revolving Lenders hereunder (in such capacity
and including any successors, the “Sub-Agent”), (vi) CREDIT SUISSE (“CS”), as
administrative agent for the Second Priority Term Lenders hereunder (in such
capacity and including any successors, the “Second Priority Agent”), (vii)
LANDESBANK HESSEN THÜRINGEN GIROZENTRALE, NEW YORK BRANCH, GE CAPITAL and HSH
NORDBANK AG, NEW YORK BRANCH, as joint documentation agents for the First
Priority Lenders hereunder, and BAYERISCHE LANDESBANK, GE CAPITAL and UNION BANK
OF CALIFORNIA, N.A., as joint documentation agents for the Second Priority
Lenders hereunder (in such capacities and including any successors,
collectively, the “Documentation Agents”), and (viii) each of the financial
institutions from time to time party hereto (collectively, the “Lenders”).

W I T N E S S E T H :

WHEREAS, the Borrower, the Lenders and the Agents are parties to the Credit
Agreement;

WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement as set forth below; and

WHEREAS, the Lenders have agreed to such requested amendments, but only upon the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and for other valuable consideration the receipt of which is
hereby acknowledged, the Borrower, the Lenders and the Administrative Agents
hereby agree as follows:

SECTION 1.       DEFINITIONS. Unless otherwise defined herein, capitalized terms
are used herein as defined in the Credit Agreement.

 

SECTION 2.

AMENDMENTS.

 

2.1

Amendments to Section 1.1.

(a)           Section 1.1 of the Credit Agreement is hereby amended by deleting
the definitions of “Asset Sale” and “L/C Commitment” and inserting in lieu
thereof the following new definitions, respectively:



2

 

““Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e), (f) or (g) of Section 6.5 (or any Disposition of the type described in such
clauses if undertaken by a Global Entity which is neither a Loan Party or a
Material Subsidiary)), and including the entry by any Global Entity into any
Contractual Obligation for the sale of any property when such contractual
obligation has resulted in a payment for such property prior to the delivery
thereof, that yields gross proceeds to any Global Entity (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds) in excess of $1,000,000.”

““L/C Commitment”: $375,000,000.”; and

(b)           Section 1.1 of the Credit Agreement is hereby amended by adding
the following new defined terms in their appropriate alphabetical order:

““BLB Facility”: means The Letter of Credit Agreement, dated as of September 30,
2004, as amended, between Calpine Corporation as the Borrower and Bayerische
Landesbank, acting through its Cayman Islands Branch as Issuer.”

““Greenfield Project Partnership”: means Greenfield Energy Centre LP, a limited
partnership, the limited partners of which consist of Calpine Greenfield
Commercial Trust, an indirect wholly-owned Non-Debtor Subsidiary of the
Borrower, and MIT Power Canada LP Inc.”

““RockGen”: the meaning set forth in Section 6.10.”

““RockGen Reserve Account”: the meaning set forth in Section 6.10.”

““Second Amendment Effective Date”: has the meaning set forth in the Second
Amendment, dated as of September 25, 2006, to this Agreement.”

““Trading Order”: the final order of the Bankruptcy Court entered on the docket
in the Cases on February 9, 2006, authorizing the Debtors to (i) continue to
honor prepetition trading contracts, (ii) enter into new postpetition trading
contracts, (iii) pledge collateral under prepetition and postpetition trading
contracts and (iv) assume certain prepetition trading contracts.”

 

2.2

Amendments to Section 5.1.  

(a)           Section 5.1(a) of the Credit Agreement is hereby amended by adding
the following the new proviso at the end thereof:

“; provided that, the ninety (90) day period for the fiscal years ending after
December 31, 2005 may be extended to one hundred and five (105) days by the
Administrative Agents acting in their reasonable discretion; and”

(b)           Section 5.1(b) of the Credit Agreement is hereby amended by
deleting the proviso at the end thereof and inserting in lieu thereof the
following new proviso:

“provided that the forty-five (45) day period for each fiscal quarter may be
extended to sixty (60) days by the Administrative Agents acting in their
reasonable discretion; and”

(c)           Section 5.1(c) of the Credit Agreement is hereby amended by
deleting the proviso at the end thereof and inserting in lieu thereof the
following new proviso:

 



3

 

“provided that the thirty (30) day period for each fiscal month may be extended
to forty-five (45) days by the Administrative Agents acting in their reasonable
discretion;”.

2.3              Amendment to Section 6.2(d). Section 6.2(d) of the Credit
Agreement is hereby amended by adding at the end thereof the following new
proviso:

“; provided that, for the avoidance of doubt, Liens on cash deposits provided as
collateral for trading contracts pursuant to the terms of the Trading Order
shall be first priority Liens in accordance with, and subject to the terms of,
the Trading Order;”.

2.4              Amendments to Section 6.3. Section 6.3 of the Credit Agreement
is hereby amended by deleting the word “and” at the end of clause (f) therein
and by adding immediately after clause (g) therein a new clause (h) as follows:

“(h) Guarantee Obligations as a result of the issuance of the replacement
Letters of Credit issued in respect of the BLB Facility permitted under Section
6.7(m).”

 

2.5

Amendments to Section 6.7.

Section 6.7 of the Credit Agreement is hereby amended by deleting the word “and”
at the end of clause (k) therein and adding immediately after clause (k) therein
new clauses (l), (m) and (n) as follows:

“(l) Investments from and including the Second Amendment Effective Date to
December 31, 2006 by the Borrower, either directly or indirectly, in Calpine
Greenfield Commercial Trust solely to finance the Greenfield Project
Partnership, provided that the aggregate amount of any such Investments shall
not exceed $45,000,000;”

“(m) the Borrower may cause the Letters of Credit identified on Schedule 6.7(m)
to be issued hereunder to support the obligations of Credit Parties that are not
Loan Parties in an aggregate amount not to exceed $60,284,165.30; provided that,
in each case, such Letters of Credit shall be for the sole purpose of replacing
the letters of credit outstanding under the BLB Facility as of the Second
Amendment Effective Date; and”

“(n) Investments by one Global Entity in another Global Entity constituting
Dispositions permitted under Section 6.5.”

2.6              Amendment to Section 6.10. Section 6.10 of the Credit Agreement
is hereby amended by (i) deleting the word “and” at the end of clause (a)
therein and replacing it with a comma, (ii) deleting the period at the end of
clause (b) therein and (iii) adding immediately after clause (b) therein a new
clause (c) as follows:

“; and (c) notwithstanding the preceding provisions of this Section 6.10 or the
provisions of Section 6.20, (A) RockGen Energy LLC (“RockGen”) may maintain one
or more segregated reserve accounts (collectively, the “RockGen Reserve
Account”) (i) the only deposits into which shall be post-Petition Date revenues
initially received by RockGen from operations in the ordinary course of business
(including any such revenues which following their receipt may have been
initially deposited into the Concentration Account) which RockGen is required or
permitted to set aside as reserves under its existing or future agreements with
its project lessors and such project lessors’ debtholders and/or their
representatives and (ii) from which amounts may be withdrawn from time to time
(whether or not a Default or Event of Default hereunder has occurred and is
continuing) to satisfy capital and operating

 



4

 

expenses and other obligations owed by RockGen to its project lessors and such
project lessors’ debtholders and/or their representatives, (B) the RockGen
Reserve Account and amounts deposited thereto shall not be subject to the cash
management concentration requirements of this Section 6.10 or Section 6.20 and
shall constitute “restricted cash” for purposes of such sections and (C) the
lien and security interest of the Lenders, the Collateral Agent and the
Administrative Agents in the RockGen Reserve Account and amounts deposited from
time to time therein shall be junior to any lien and security interest in such
account and such amounts that may exist from time to time in favor of RockGen’s
project lessors and project lenders.”

2.7              Addition of new Schedule. Schedule 6.7(m), in the form attached
hereto as Exhibit A, is hereby added to the Credit Agreement.

 

SECTION 3.

CONDITIONS PRECEDENT.

3.1              Effective Date. This Amendment shall become effective as of the
date first set forth above (the “Second Amendment Effective Date”) following the
date on which all of the following conditions have been satisfied or waived:

(a)           Execution and Delivery. The Administrative Agents shall have
received counterparts of this Amendment duly executed by (A) the Borrower and
the Guarantors, (B) the Fronting Bank and (C) the Required Lenders;

(b)           Amendment Fee. The Administrative Agents shall have received
(i) payment, for distribution to each Lender that has signed and delivered this
Agreement to the Administrative Agents by not later than 3:00 p.m. (New York
City time) on September 22, 2006 (or such later time or date as agreed by the
Borrower and the Administrative Agents), an amendment fee equal to 0.05% of the
Aggregate Outstandings of such Lender then in effect.

(c)           Fees and Expenses. The Administrative Agents shall have received
all fees and accrued expenses of the Administrative Agents (including invoiced
fees and expenses of legal counsel to the Administrative Agents) required to be
paid by the Borrower; and

(d)           No Default. After giving effect to this Amendment, there shall be
no Default or Event of Default.

 

SECTION 4.

GENERAL.

4.1              Representations and Warranties. In order to induce the
Administrative Agents and the Lenders to enter into this Amendment, the Borrower
hereby represents and warrants to the Administrative Agents and the Lenders that
after giving effect to this Amendment, the representations and warranties of the
Borrower contained in the Credit Agreement and the other Loan Documents are true
and correct in all material respects on and as of the Second Amendment Effective
Date (after giving effect hereto) as if made on and as of the Second Amendment
Effective Date (except where such representations and warranties expressly
relate to an earlier date in which case such representations and warranties were
true and correct in all material respects as of such earlier date); provided
that all references to the “Credit Agreement” in any Loan Document shall be and
are deemed to mean the Credit Agreement as amended hereby.

 

4.2

Loan Document. This Amendment constitutes a Loan Document.

 



5

 

4.3          GOVERNING LAW. THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES TO THIS AMENDMENT, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND, TO THE
EXTENT APPLICABLE, THE BANKRUPTCY CODE.

4.4          Counterparts. This Amendment may be executed by the parties hereto
in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

4.5          Consent of Guarantors. Each of the Guarantors hereby consents to
the modifications to the Credit Agreement contemplated hereby.

4.6          Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the Borrower and the Guarantors and each of their
respective successors and assigns, and upon the Administrative Agents and the
Lenders and their successors and assigns. The execution and delivery of this
Amendment by any Lender prior to the Second Amendment Effective Date shall be
binding upon its successors and assigns and shall be effective as to any loans
or commitments assigned to it after such execution and delivery.

4.7          Limited Effect. Except as expressly modified by this Amendment, the
Credit Agreement and the other Loan Documents are ratified and confirmed and
are, and shall continue to be, in full force and effect in accordance with their
respective terms. Each Loan Party acknowledges and agrees that such Loan Party
is truly and justly indebted to the Lenders and the Administrative Agents for
the Obligations, without defense, counterclaim or offset of any kind, and such
Loan Party ratifies and reaffirms the validity, enforceability and binding
nature of such Obligations. The Borrower acknowledges and agrees that nothing in
this Amendment shall constitute an indication of the Lenders’ willingness to
consent to any other amendment or waiver of any other provision of the Credit
Agreement or a waiver of any Default or Event of Default not referenced in this
Amendment or for any other time period.

4.8          Headings. Section headings used in this Amendment are for
convenience of reference only, are not part of this Amendment and are not to
affect the constructions of, or to be taken into consideration in interpreting,
this Amendment.

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

BORROWER:

 

CALPINE CORPORATION

 

 

 

By:

/s/ Robert E. Fishman

 

 

Name:  Robert E. Fishman

 

 

Title:     Executive Vice President

 

 

 

Second Amendment



GUARANTORS:

 

AMELIA ENERGY CENTER, LP

ANACAPA LAND COMPANY, LLC

ANDERSON SPRINGS ENERGY COMPANY

ANDROSCOGGIN ENERGY, INC.

AUBURNDALE PEAKER ENERGY CENTER, LLC

AUGUSTA DEVELOPMENT COMPANY, LLC

AVIATION FUNDING CORP.

BAYTOWN ENERGY CENTER, LP

BAYTOWN POWER GP, LLC

BAYTOWN POWER, LP

BELLINGHAM COGEN, INC.

BETHPAGE FUEL MANAGEMENT INC.

BLUE HERON ENERGY CENTER, LLC

BLUE SPRUCE HOLDINGS, LLC

BROAD RIVER ENERGY LLC

BROAD RIVER HOLDINGS, LLC

CALGEN EQUIPMENT FINANCE COMPANY, LLC

CALGEN EQUIPMENT FINANCE HOLDINGS, LLC

CALGEN EXPANSION COMPANY, LLC

CALGEN FINANCE CORPORATION

CALGEN PROJECT EQUIPMENT FINANCE COMPANY ONE,

LLC

CALGEN PROJECT EQUIPMENT FINANCE COMPANY THREE,

LLC

CALGEN PROJECT EQUIPMENT FINANCE COMPANY TWO,

LLC

CALPINE ACADIA HOLDINGS, LLC

CALPINE ADMINISTRATIVE SERVICES COMPANY, INC.

CALPINE AGNEWS, INC.

CALPINE AMELIA ENERGY CENTER GP, LLC

CALPINE AMELIA ENERGY CENTER LP, LLC

CALPINE AUBURNDALE HOLDINGS, LLC

CALPINE BAYTOWN ENERGY CENTER GP, LLC

CALPINE BAYTOWN ENERGY CENTER LP, LLC

CALPINE BETHPAGE 3 PIPELINE CONSTRUCTION COMPANY,

INC.

CALPINE BETHPAGE 3, LLC

CALPINE C*POWER, INC.

CALPINE CALGEN HOLDINGS, INC.

CALPINE CALIFORNIA DEVELOPMENT COMPANY, LLC

CALPINE CALIFORNIA ENERGY FINANCE, LLC

CALPINE CALIFORNIA EQUIPMENT FINANCE COMPANY,

LLC

CALPINE CALISTOGA HOLDINGS, LLC

CALPINE CENTRAL TEXAS GP, INC.

CALPINE CENTRAL, INC.

CALPINE CENTRAL, L.P.

 



8

 

CALPINE CENTRAL-TEXAS, INC.

CALPINE CHANNEL ENERGY CENTER GP, LLC

CALPINE CHANNEL ENERGY CENTER LP, LLC

CALPINE CLEAR LAKE ENERGY GP, LLC

CALPINE CLEAR LAKE ENERGY, LP

CALPINE COGENERATION CORPORATION

CALPINE CORPUS CHRISTI ENERGY GP, LLC

CALPINE CORPUS CHRISTI ENERGY, LP

CALPINE DECATUR PIPELINE, INC.

CALPINE DECATUR PIPELINE, L.P.

CALPINE DIGHTON, INC.

CALPINE EAST FUELS, INC.

CALPINE EASTERN CORPORATION

CALPINE ENERGY SERVICES HOLDINGS, INC.

CALPINE FINANCE COMPANY

CALPINE FREESTONE ENERGY GP, LLC

CALPINE FREESTONE ENERGY, LP

CALPINE FREESTONE, LLC

CALPINE FUELS CORPORATION

CALPINE GAS HOLDINGS, LLC

CALPINE GENERATING COMPANY, LLC

CALPINE GEYSERS COMPANY, L.P.

CALPINE GILROY 1, INC.

CALPINE GILROY 2, INC.

CALPINE GILROY COGEN, L.P.

CALPINE GLOBAL SERVICES COMPANY, INC.

CALPIRIE GORDONSVILLE GP HOLDINGS, LLC

CALPINE GORDONSVILLE LP HOLDINGS, LLC

CALPINE GORDONSVILLE, LLC

CALPINE GREENLEAF HOLDINGS, INC.

CALPINE GREENLEAF, INC.

CALPINE HIDALGO DESIGN, L.P.

CALPINE HIDALGO ENERGY CENTER, L.P.

CALPINE HIDALGO HOLDINGS, INC.

CALPINE HIDALGO POWER GP, LLC

CALPINE HIDALGO POWER, LP

CALPINE HIDALGO, INC.

CALPINE INTERNATIONAL HOLDINGS, INC.

CALPINE INTERNATIONAL, LLC

CALPINE INVESTMENT HOLDINGS, LLC

CALPINE KENNEDY AIRPORT, INC.

CALPINE KENNEDY OPERATORS INC.

CALPINE KIA, INC.

CALPINE LEASING INC.

CALPINE LONG ISLAND, INC.

CALPINE LOST PINES OPERATIONS, INC.

CALPINE LOUISIANA PIPELINE COMPANY

CALPINE MAGIC VALLEY PIPELINE, INC.

CALPINE MONTEREY COGENERATION, INC.

CALPINE MVP, INC.

 



9

 

CALPINE NCTP GP, LLC

CALPINE NCTP, LP

CALPINE NORTHBROOK CORPORATION OF MAINE, INC.

CALPINE NORTHBROOK ENERGY HOLDING, LLC

CALPINE NORTHBROOK ENERGY, LLC

CALPINE NORTHBROOK HOLDINGS CORPORATION

CALPINE NORTHBROOK INVESTORS, LLC

CALPINE NORTHBROOK PROJECT HOLDINGS, LLC

CALPINE NORTHBROOK SERVICES, LLC

CALPINE NORTHBROOK SOUTHCOAST INVESTORS, LLC

CALPINE NTC, LP

CALPINE ONETA POWER I, LLC

CALPINE ONETA POWER II LLC

CALPINE ONETA POWER, L.P.

CALPINE OPERATIONS MANAGEMENT COMPANY, INC.

CALPINE PASTORIA HOLDINGS, LLC

CALPINE PHILADELPHIA, INC.

CALPINE PITTSBURG, LLC

CALPINE POWER COMPANY

CALPINE POWER EQUIPMENT LP

CALPINE POWER MANAGEMENT, INC.

CALPINE POWER MANAGEMENT, LP

CALPINE POWER, INC.

CALPINE POWERAMERICA, INC.

CALPINE POWERAMERICA - CA, LLC

CALPINE POWERAMERICA - CT, LLC

CALPINE POWERAMERICA - MA, LLC

CALPINE POWERAMERICA - ME, LLC

CALPINE POWERAMERICA - NH, LLC

CALPINE POWERAMERICA - NY, LLC

CALPINE POWERAMERICA - OR, LLC

CALPINE POWERAMERICA, LP

CALPINE PROJECT HOLDINGS, INC.

CALPINE PRYOR, INC.

CALPINE RUMFORD I, INC.

CALPINE RUMFORD, INC.

CALPINE SCHUYLKILL, INC.

CALPINE SISKIYOU GEOTHERMAL PARTNERS, L.P.

CALPINE SONORAN PIPELINE LLC

CALPINE STONY BROOK, INC.

CALPINE STONY BROOK OPERATORS, INC.

CALPINE STONY BROOK POWER MARKETING, LLC

CALPINE SUMAS, INC.

CALPINE TCCL HOLDINGS, INC.

CALPINE TEXAS PIPELINE GP, INC.

CALPINE TEXAS PIPELINE LP, INC.

CALPINE TEXAS PIPELINE, L.P.

CALPINE TIVERTON 1, INC.

CALPINE TIVERTON, INC.

CALPINE ULC I HOLDING, LLC

 



10

 

CALPINE UNIVERSITY POWER, INC.

CALPINE UNRESTRICTED FUNDING, LLC

CALPINE UNRESTRICTED HOLDINGS, LLC

CALPINE VAPOR, INC.

CARVILLE ENERGY LLC

CCFC DEVELOPMENT COMPANY, LLC

CCFC EQUIPMENT FINANCE COMPANY, LLC

CCFC PROJECT EQUIPMENT FINANCE COMPANY ONE,

LLC

CES GP, LLC

CGC DIGHTON, LLC

CHANNEL ENERGY CENTER, LP

CHANNEL POWER GP, LLC

CHANNEL POWER, LP

CLEAR LAKE COGENERATION LIMITED PARTNERSHIP

COGENAMERICA ASIA INC.

COGENAMERICA PARLIN SUPPLY CORP.

COLUMBIA ENERGY LLC

CORPUS CHRISTI COGENERATION L.P.

CPN 3RD TURBINE, INC.

CPN ACADIA, INC.

CPN BERKS GENERATION, INC.

CPN BERKS, LLC

CPN BETHPAGE 3RD TURBINE, INC.

CPN CASCADE, INC.

CPN CLEAR LAKE, INC.

CPN DECATUR PIPELINE, INC.

CPN ENERGY SERVICES LP, INC.

CPN FREESTONE, LLC

CPN FUNDING, INC.

CPN MORRIS, INC.

CPN OXFORD, INC.

CPN PIPELINE COMPANY

CPN PLEASANT HILL OPERATING, LLC

CPN PLEASANT HILL, LLC

CPN POWER SERVICES GP, LLC

CPN POWER SERVICES, LP

CPN PRYOR FUNDING CORPORATION

CPN TELEPHONE FLAT, INC.

DECATUR ENERGY CENTER, LLC

DEER PARK POWER GP, LLC

DEER PARK POWER, LP

DELTA ENERGY CENTER, LLC

DIGHTON POWER ASSOCIATES LIMITED PARTNERSHIP

EAST ALTAMONT ENERGY CENTER, LLC

FOND DU LAC ENERGY CENTER, LLC

FONTANA ENERGY CENTER, LLC

FREESTONE POWER GENERATION, LP

GEC BETHPAGE INC.

GEOTHERMAL ENERGY PARTNERS LTD.

 



11

 

GEYSERS POWER COMPANY II, LLC

GEYSERS POWER COMPANY, LLC

GEYSERS POWER I COMPANY

GOLDENDALE ENERGY CENTER, LLC

HAMMOND ENERGY LLC

HILLABEE ENERGY CENTER, LLC

IDELWILD FUEL MANAGEMENT CORP.

JMC BETHPAGE, INC.

KIAC PARTNERS

LAKE WALES ENERGY CENTER, LLC

LAWRENCE ENERGY CENTER, LLC

LONE OAK ENERGY CENTER, LLC

LOS ESTEROS CRITICAL ENERGY FACILITY, LLC

LOS MEDANOS ENERGY CENTER LLC

MAGIC VALLEY GAS PIPELINE GP, LLC

MAGIC VALLEY GAS PIPELINE, LP

MAGIC VALLEY PIPELINE, L.P.

MEP PLEASANT HILL, LLC

MOAPA ENERGY CENTER, LLC

MOBILE ENERGY LLC

MODOC POWER, INC.

MORGAN ENERGY CENTER, LLC

MOUNT HOFFMAN GEOTHERMAL COMPANY, L.P.

MT. VERNON ENERGY LLC

NISSEQUOGUE COGEN PARTNERS

NORTHWEST COGENERATION, INC.

NTC FIVE, INC.

NTC GP, LLC

NUECES BAY ENERGY LLC

O.L.S. ENERGY-AGNEWS, INC.

ODYSSEY LAND ACQUISITION COMPANY

PAJARO ENERGY CENTER, LLC

PASTORIA ENERGY CENTER, LLC

PASTORIA ENERGY FACILITY, LLC

PHILADELPHIA BIOGAS SUPPLY, INC.

PHIPPS BEND ENERGY CENTER, LLC

PINE BLUFF ENERGY, LLC

POWER INVESTORS, L.L.C.

QUINTANA CANADA HOLDINGS, LLC

ROCKGEN ENERGY LLC

RUMFORD POWER ASSOCIATES LIMITED PARTNERSHIP

RUSSELL CITY ENERGY CENTER, LLC

SAN JOAQUIN VALLEY ENERGY CENTER, LLC

SILVERADO GEOTHERMAL RESOURCES, INC.

SKIPANON NATURAL GAS, LLC

SOUTH POINT ENERGY CENTER, LLC

SOUTH POINT HOLDINGS, LLC

STONY BROOK COGENERATION, INC.

STONY BROOK FUEL MANAGEMENT CORP.

SUTTER DRYERS, INC.

 



12

 

TBG COGEN PARTNERS

TEXAS CITY COGENERATION, L.P.

TEXAS COGENERATION COMPANY

TEXAS COGENERATION FIVE, INC.

TEXAS COGENERATION ONE COMPANY

THERMAL POWER COMPANY

TIVERTON POWER ASSOCIATES LIMITED PARTNERSHIP

TOWANTIC ENERGY, L.L.C.

VEC HOLDINGS, LLC

VENTURE ACQUISITION COMPANY

VINEYARD ENERGY CENTER, LLC

WAWAYANDA ENERGY CENTER, LLC

WHATCOM COGENERATION PARTNERS, L.P.

ZION ENERGY LLC

 

 

By:

/s/ Robert E. Fishman

 

 

Name:       Robert E. Fishman

 

 

Title:   Executive Vice President

 

 

 

Second Amendment



CALPINE CONSTRUCTION MANAGEMENT COMPANY, INC.

CALPINE OPERATING SERVICES COMPANY, INC.

CALPINE POWER SERVICES, INC.

NEWSOUTH ENERGY LLC

THMASSEN TURBINE SYSTEMS AMERICA, INC.

 

 

 

By:

/s/ Eric N. Pryor

 

 

Name:       Eric N. Pryor

 

 

Title:   Sr. Vice President

 

 

 

Second Amendment



CALPINE ENERGY SERVICES, LP

CALPINE PRODUCER SERVICES, L.P.

CPN ENERGY SERVICES GP, INC.

 

 

 

By:

/s/ Thomas N. May

 

 

Name:          Thomas N. May

 

 

Title: President

 

 

 

Second Amendment



POWER SYSTEMS MFG., LLC

 

 

 

By:

/s/ Charles B. Clark, Jr.

 

 

Name:          Charles B. Clark, Jr.

 

 

Title: Chief Financial Officer

 

 

 

Second Amendment



AGENTS AND LENDERS:

 

DEUTSCHE BANK TRUST

COMPANY AMERICAS, AS AN

ADMINISTRATIVE AGENT AND AS A LENDER

 

 

 

By:

/s/ Marcus M. Tarkington

 

 

Name:  Marcus M. Tarkington

 

 

Title:     Director

 

 

 

By:

/s/ Paul O’Leary

 

 

Name:  Paul O’Leary

 

 

Title:     Vice President

 

 

Second Amendment



CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as

an Administrative Agent and as a Lender

 

 

 

By:

/s/ Thomas R. Cantello

 

 

Name:  Thomas R. Cantello

 

 

Title:     Vice President

 

 

 

 

By:

/s/ James Neira

 

 

Name:  James Neira

 

 

Title:     Associate

 

 

Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Four Corners CLO II, LTD.

 

 

 

By:

/s/ Roy Hykal

 

 

Name:  Roy Hykal

 

 

Title:     Attorney-in-fact

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

KNIGHT CBNA LOAN FUNDING-

KNIGHT CFPI LOAN FUNDING LLC

 

Knight CBNA Loan Funding LLC, for itself or

as Agent for Knight CFPI Loan Funding LLC

 

 

 

By:

/s/ Roy Hykal

 

 

Name:  Roy Hykal

 

 

Title:     Attorney-in-fact

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

CONFLUENT 2 LIMITED

By: Ares Private Account Management I, L.P., as

Sub-Manager

 

By: Ares Private Account Management I GP, LLC,

as General Partner

 

By: Ares Management LLC, as Manager

 

 

 

By:

/s/ Americo Cascella

 

 

Name:  Americo Cascella

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Ares X CLO Ltd.

 

 

By:

/s/ Ares CLO Management X, L.P.,

 

 

Investment Manager

 

 

 

 

By:

Ares CLO GP X, LLC,

 

 

Its General Partner

 

 

 

 

By:

/s/ Americo Cascella

 

 

Name:  Americo Cascella

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Ares IX CLO Ltd.

 

 

By:

/s/ Ares CLO Management IX, L.P.,

 

 

Investment Manager

 

 

 

 

By:

Ares CLO GP IX, LLC,

 

 

Its General Partner

 

 

 

 

By:

/s/ Americo Cascella

 

 

Name:  Americo Cascella

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Ares VIII CLO Ltd.

 

 

By:

/s/ Ares CLO Management VIII, L.P.,

 

 

Investment Manager

 

 

 

 

By:

Ares CLO GP VIII, LLC,

 

 

Its General Partner

 

 

 

 

By:

/s/ Americo Cascella

 

 

Name:  Americo Cascella

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Ares VIR CLO Ltd.

 

 

By:

/s/ Ares CLO Management VIR, L.P.,

 

 

Investment Manager

 

 

 

 

By:

Ares CLO GP VIR, LLC,

 

 

Its General Partner

 

 

 

 

By:

/s/ Americo Cascella

 

 

Name:  Americo Cascella

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Ares VR CLO Ltd.

 

 

By:

/s/ Ares CLO Management VR, L.P.,

 

 

Investment Manager

 

 

 

 

By:

Ares CLO GP VR, LLC,

 

 

Its General Partner

 

 

 

 

By:

/s/ Americo Cascella

 

 

Name:  Americo Cascella

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Ares IIR CLO Ltd.

 

 

By:

/s/ Ares CLO Management IIR, L.P.,

 

 

Investment Manager

 

 

 

 

By:

Ares CLO GP IIR, LLC,

 

 

Its General Partner

 

 

 

 

By:

/s/ Americo Cascella

 

 

Name:  Americo Cascella

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

ARES ENHANCED LOAN INVESTMENT

STRATEGY II, LTD.

 

 

By:

/s/ Ares Enhanced Loan Management II, L.P.,

 

 

Investment Manager

 

 

 

 

By:

Ares Enhanced Loan GP II, LLC,

 

 

Its General Partner

 

 

 

 

By:

/s/ Americo Cascella

 

 

Name:  Americo Cascella

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

ARES ENHANCED LOAN INVESTMENT

STRATEGY, LTD.

 

 

By:

/s/ Ares Enhanced Loan Management, L.P.,

 

 

Investment Manager

 

 

 

 

By:

Ares Enhanced Loan GP, LLC,

 

 

Its General Partner

 

 

 

 

By:

/s/ Americo Cascella

 

 

Name:  Americo Cascella

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

SILVERADO CLO 2006-I Limited

By:  Wells Capital Management as Portfolio Manager

 

 

 

By:

/s/ Phil Susser

 

 

Name:  Phil Susser

 

 

Title:     Senior Analyst

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

WELLS CAPITAL MANAGEMENT ACCOUNT

#12222133

 

 

 

By:

/s/ Phil Susser

 

 

Name:  Phil Susser

 

 

Title:     Senior Analyst

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

WELLS CAPITAL MANAGEMENT ACCOUNT

#13823100

 

 

 

By:

/s/ Phil Susser

 

 

Name:  Phil Susser

 

 

Title:     Senior Analyst

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

WELLS CAPITAL MANAGEMENT ACCOUNT

#15605400

 

 

 

By:

/s/ Phil Susser

 

 

Name:  Phil Susser

 

 

Title:     Senior Analyst

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

WELLS CAPITAL MANAGEMENT ACCOUNT

#16463700

 

 

 

By:

/s/ Phil Susser

 

 

Name:  Phil Susser

 

 

Title:     Senior Analyst

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

WELLS CAPITAL MANAGEMENT ACCOUNT

#18866500

 

 

 

By:

/s/ Phil Susser

 

 

Name:  Phil Susser

 

 

Title:     Senior Analyst

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

PINEHURST TRADING, INC.

 

 

 

By:

/s/ M. Cristina Higgins

 

 

Name:  M. Cristina Higgins

 

 

Title:     Assistant Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

AUGUSTA TRADING, INC.

 

 

 

By:

/s/ M. Cristina Higgins

 

 

Name:  M. Cristina Higgins

 

 

Title:     Assistant Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Cornerstone Ltd.

By: Stone Tower Debt Advisors LLC.,

As its Collateral Manager

 

 

 

By:

/s/ Michael W. Delpercio

 

 

Name:  Michael W. Delpercio

 

 

Title:     Authorized Signatory

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Granite Ventures I Ltd.

By: Stone Tower Debt Advisors LLC.,

As its Collateral Manager

 

 

 

By:

/s/ Michael W. Delpercio

 

 

Name:  Michael W. Delpercio

 

 

Title:     Authorized Signatory

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Granite Ventures II Ltd.

By: Stone Tower Debt Advisors LLC.,

As its Collateral Manager

 

 

 

By:

/s/ Michael W. Delpercio

 

 

Name:  Michael W. Delpercio

 

 

Title:     Authorized Signatory

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Granite Ventures III Ltd.

By: Stone Tower Debt Advisors LLC.,

As its Collateral Manager

 

 

 

By:

/s/ Michael W. Delpercio

 

 

Name:  Michael W. Delpercio

 

 

Title:     Authorized Signatory

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Stone Tower CLO Ltd.

By: Stone Tower Debt Advisors LLC.,

As its Collateral Manager

 

 

 

By:

/s/ Michael W. Delpercio

 

 

Name:  Michael W. Delpercio

 

 

Title:     Authorized Signatory

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Stone Tower CLO IV Ltd.

By: Stone Tower Debt Advisors LLC.,

As its Collateral Manager

 

 

 

By:

/s/ Michael W. Delpercio

 

 

Name:  Michael W. Delpercio

 

 

Title:     Authorized Signatory

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Stone Tower CLO V Ltd.

By: Stone Tower Debt Advisors LLC.,

As its Collateral Manager

 

 

 

By:

/s/ Michael W. Delpercio

 

 

Name:  Michael W. Delpercio

 

 

Title:     Authorized Signatory

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Stone Tower Credit Funding I Ltd.

By: Stone Tower Debt Advisors LLC.,

As its Collateral Manager

 

 

 

By:

/s/ Michael W. Delpercio

 

 

Name:  Michael W. Delpercio

 

 

Title:     Authorized Signatory

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Citigroup Financial Products Inc.

 

 

 

By:

/s/ William S. Strattman

 

 

Name:  William S. Strattman

 

 

Title:     Authorized Signatory

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

VELOCITY CLO, LTD.

By: TCW Advisors, Inc.,

its Collateral Manager

 

 

 

By:

/s/ G. Wayne Hosang

 

 

Name:  G. Wayne Hosang

 

 

Title:     Vice President

 

 

 

 

 

 

 

By:

/s/ Gil Tollinchi

 

 

Name:  Gil Tollinchi

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

TCW Senior Secured Floating Rate Loan Fund L.P.

By: TCW Advisors, Inc., as its Investment Advisor

 

 

 

By:

/s/ G. Wayne Hosang

 

 

Name:  G. Wayne Hosang

 

 

Title:     Vice President

 

 

 

 

 

 

 

By:

/s/ Gil Tollinchi

 

 

Name:  Gil Tollinchi

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

TCW Senior Secured Loan Fund

By: TCW Advisors, Inc., as its

Investment Advisor

 

 

 

By:

/s/ G. Wayne Hosang

 

 

Name:  G. Wayne Hosang

 

 

Title:     Vice President

 

 

 

 

 

 

 

By:

/s/ Gil Tollinchi

 

 

Name:  Gil Tollinchi

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

TCW SELECT LOAN FUND, LIMITED

By: TCW Advisors, Inc., as its

Investment Advisor

 

 

 

By:

/s/ G. Wayne Hosang

 

 

Name:  G. Wayne Hosang

 

 

Title:     Vice President

 

 

 

 

 

 

 

By:

/s/ Gil Tollinchi

 

 

Name:  Gil Tollinchi

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

LOAN FUNDING I LLC,

a wholly owned subsidiary of Citibank, N.A.

By: TCW Advisors, Inc.,

as Portfolio Manager of Loan Funding I LLC

 

 

 

By:

/s/ G. Wayne Hosang

 

 

Name:  G. Wayne Hosang

 

 

Title:     Vice President

 

 

 

 

 

 

 

By:

/s/ Gil Tollinchi

 

 

Name:  Gil Tollinchi

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

FIRST 2004-II CLO, LTD.

By: TCW Advisors, Inc.,

its Collateral Manager

 

 

 

By:

/s/ G. Wayne Hosang

 

 

Name:  G. Wayne Hosang

 

 

Title:     Vice President

 

 

 

 

 

 

 

By:

/s/ Gil Tollinchi

 

 

Name:  Gil Tollinchi

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

FIRST 2004-I CLO, LTD.

By: TCW Advisors, Inc.,

its Collateral Manager

 

 

 

By:

/s/ G. Wayne Hosang

 

 

Name:  G. Wayne Hosang

 

 

Title:     Vice President

 

 

 

 

 

 

 

By:

/s/ Gil Tollinchi

 

 

Name:  Gil Tollinchi

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

VITESSE CLO LTD.

By: TCW Advisors, Inc., as its

its Portfolio Manager

 

 

 

By:

/s/ G. Wayne Hosang

 

 

Name:  G. Wayne Hosang

 

 

Title:     Vice President

 

 

 

 

 

 

 

By:

/s/ Gil Tollinchi

 

 

Name:  Gil Tollinchi

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Atlas Loan Funding (Hartford), LLC

By: Atlas Capital Funding, Ltd.

By: Structured Asset Investors, LLC

Its Investment Manager

 

 

 

By:

/s/ Diana M. Himes

 

 

Name:  Diana M. Himes

 

 

Title:     Associate

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

DURHAM ACQUISITION CO., LLC

 

 

 

By:

/s/ Chris Mackey

 

 

Name:  Chris Mackey

 

 

Title:     Managing Principal

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

CREDIT GENESIS CLO 2005-1 LTD

 

 

 

By:

/s/ Chris Mackey

 

 

Name:  Chris Mackey

 

 

Title:     Managing Principal

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Venor Capital Master Fund Ltd.

 

 

 

By:

/s/ Michael Wartell

 

 

Name:  Michael Wartell

 

 

Title:     Authorized Signatory

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

SOF Investments, L.P.

 

 

 

By:

/s/ Marc R. Lisker

 

 

Name:  Marc R. Lisker

 

 

Title:     Manager and General Counsel

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Halcyon Structured Asset Management

Long Secured/Short Unsecured CLO I Ltd.

 

By:  HALCYON STRUCTURED ASSET

MANAGEMENT L.P., as Collateral Manager

 

By:  Halcyon Structured Asset Management

LLC, its sole general partner

 

 

 

By:

/s/ Aaron Goldberg

 

 

Name:  Aaron Goldberg

 

 

Title:     Chief Financial Officer

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Halcyon Structured Asset Management

Long Secured/Short Unsecured CLO II Ltd.

 

By:  HALCYON STRUCTURED ASSET

MANAGEMENT L.P., as Collateral Manager

 

By:  Halcyon Structured Asset Management

LLC, its sole general partner

 

 

 

By:

/s/ Aaron Goldberg

 

 

Name:  Aaron Goldberg

 

 

Title:     Chief Financial Officer

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Halcyon Fund, L.P.

 

By: Halcyon Asset Management LLC, Its

Investment Manager

 

 

 

By:

/s/ Aaron Goldberg

 

 

Name:  Aaron Goldberg

 

 

Title:     Chief Financial Officer

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Scottwood Capital

 

 

 

By:

/s/ Edward Perlman

 

 

Name:  Edward Perlman

 

 

Title:     Portfolio Manager

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Galaxy IV CLO, LTD

By: AIG Global Investment Corp.

its Collateral Manager

 

 

 

By:

/s/ W. Jeffrey Baxter

 

 

Name:  W. Jeffrey Baxter

 

 

Title:     Managing Director

 

 

Galaxy V CLO, LTD

By: AIG Global Investment Corp.

its Collateral Manager

 

 

 

By:

/s/ W. Jeffrey Baxter

 

 

Name:  W. Jeffrey Baxter

 

 

Title:     Managing Director

 

 

Galaxy VI CLO, LTD

By: AIG Global Investment Corp.

its Collateral Manager

 

 

 

By:

/s/ W. Jeffrey Baxter

 

 

Name:  W. Jeffrey Baxter

 

 

Title:     Managing Director

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

SunAmerica Life Insurance Company

By: AIG Global Investment Corp.,

its Investment Advisor

 

 

By:

/s/ W. Jeffrey Baxter

 

 

Name:  W. Jeffrey Baxter

 

 

Title:     Managing Director

 

SunAmerica Senior Floating Rate Fund, Inc.

By: AIG Global Investment Corp.,

its Investment Sub-Advisor

 

 

By:

/s/ W. Jeffrey Baxter

 

 

Name:  W. Jeffrey Baxter

 

 

Title:     Managing Director

 

Galaxy CLO 2003-1, Ltd.

By: AIG Global Investment Corp.,

its Collateral Manager

 

 

By:

/s/ W. Jeffrey Baxter

 

 

Name:  W. Jeffrey Baxter

 

 

Title:     Managing Director

 

Galaxy III CLO, Ltd.

By: AIG Global Investment Corp.,

its Collateral Manager

 

 

By:

/s/ W. Jeffrey Baxter

 

 

Name:  W. Jeffrey Baxter

 

 

Title:     Managing Director

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

GLC CDO I, LTD. as Lender

Global Leveraged Capital Management, LLC as

Collateral Manager

 

 

 

By:

/s/ Andy Cai

 

 

Name:  Andy Cai

 

 

Title:     Analyst

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Nationwide Life & Annuity Insurance Company

 

 

 

By:

/s/ Thomas S. Leggett

 

 

Name:  Thomas S. Leggett

 

 

Title:     Associate Vice President

 

 

Public Bonds

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Nationwide Life Insurance Company

 

 

 

By:

/s/ Thomas S. Leggett

 

 

Name:  Thomas S. Leggett

 

 

Title:     Associate Vice President

 

 

Public Bonds

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Luminus Energy Partners Master Fund, Ltd.

 

 

 

By:

/s/ Paul Segal

 

 

Name:  Paul Segal

 

 

Title:     Director

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

GANNETT PEAK CLO I, LTD.

By: McDonnell Investment Management, LLC,

as Investment Manager

 

 

 

By:

/s/ Kathleen A. Zarn

 

 

Name:  Kathleen A. Zarn

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

MCDONNELL LOAN OPPORTUNITY LTD.

By: McDonnell Investment Management, LLC,

as Investment Manager

 

 

 

By:

/s/ Kathleen A. Zarn

 

 

Name:  Kathleen A. Zarn

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

WIND RIVER CLO II – TATE INVESTORS, LTD.

By: McDonnell Investment Management, LLC,

as Manager

 

 

 

By:

/s/ Kathleen A. Zarn

 

 

Name:  Kathleen A. Zarn

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

WIND RIVER CLO I LTD.

By: McDonnell Investment Management, LLC,

as Manager

 

 

 

By:

/s/ Kathleen A. Zarn

 

 

Name:  Kathleen A. Zarn

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

LANDESBANK HESSEN-THÜRINGEN

 

 

 

By:

/s/ Phillip I. Kirkham

 

 

Name:  Phillip I. Kirkham

 

 

Title:     Vice President

 

 

 

By:

/s/ David Leech

 

 

Name:  David Leech

 

 

Title:     Senior Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

The Hartford Mutual Funds, Inc., on behalf of the

Hartford Floating Rate Fund by Hartford

Investment Management Company, its sub-

advisor, as a lender

 

 

 

By:

/s/ John P. O’Connor

 

 

Name:  John P. O’Connor

 

 

Title:     Senior Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

CYPRESSTREE CLAIF FUNDING LLC

 

 

 

By:

/s/ M Cristina Higgins

 

 

Name:  M Cristina Higgins

 

 

Title:     Assistant Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

The Foothill Group, Inc.

 

 

 

By:

/s/ Dennis Ascher

 

 

Name:  Dennis Ascher

 

 

Title:     Senior Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Bank of America N.A.

 

 

 

By:

/s/ Jonathan M. Barnes

 

 

Name:  Jonathan M. Barnes

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

LL SAHALEE FUNDING LLC

 

 

 

By:

/s/ M. Cristina Higgins

 

 

Name:  M. Cristina Higgins

 

 

Title:     Assistant Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

WATERVILLE FUNDING LLC

 

 

 

By:

/s/ M. Cristina Higgins

 

 

Name:  M. Cristina Higgins

 

 

Title:     Assistant Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

CAVALRY CLO I, LTD

 

By:  Regiment Capital Management, LLC

as its Investment Advisor

 

By:  Regiment Capital Advisors, LP

its Manager and pursuant to delegated authority

 

By:  Regiment Capital Advisors, LLC

its General Partner

 

 

 

By:

/s/ Mark A. Brostowski

 

 

Name:  Mark A. Brostowski

 

 

Title:     Authorized Signatory

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

REGIMENT CAPITAL, LTD.

 

 

By:

Regiment Capital Management, LLC

as its Investment Advisor

 

 

By:

Regiment Capital Advisors, LP

its Manager and pursuant to delegated

authority

 

 

 

By:

/s/ Mark A. Brostowski

 

 

Name:  Mark A. Brostowski

 

 

Title:     Authorized Signatory

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Grand Central Asset Trust, BAS Series

 

 

 

By:

 

 

 

Name:  Roy Hykal

 

 

Title:     Attorney-in-fact

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

BASSO MULTI-STRATEGY HOLDING

FUND LTD.

 

 

 

By:

/s/ Howard I. Fischer

 

 

Name:  Howard I. Fischer

 

 

Title:     Authorized Signatory

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

BASSO FUND

 

 

 

By:

/s/ Howard I. Fischer

 

 

Name:  Howard I. Fischer

 

 

Title:     Authorized Signatory

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

AIMCO CLO, Series 2005-A

 

 

 

By:

/s/ Chris Goergen

 

 

Name:  Chris Goergen

 

 

Title:     Authorized Signatory

 

 

 

By:

/s/ Breege A. Farrell

 

 

Name:  Breege A. Farrell

 

 

Title:     Authorized Signatory

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Carlyle Loan Investment, Ltd.

 

 

 

By:

 

 

 

Name:  Linda Pace

 

 

Title:     Managing Director

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

DEUTSCHE BANK TRUST COMPANY

AMERICAS

By: DB Services New Jersey, Inc.

 

 

 

By:

/s/ Michelle M. McCarthy

 

 

Name:  Michelle M. McCarthy

 

 

Title:     Authorized Signatory

 

 

 

By:

/s/ Deirdre Whortonr

 

 

Name:  Deirdre Whorton

 

 

Title:     Authorized Signatory

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Symphony CLO I LTD

By: Symphony Asset Management

 

 

 

By:

/s/ Lenny Mason

 

 

Name:  Lenny Mason

 

 

Title:

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Symphony CLO II LTD

By: Symphony Asset Management

 

 

 

By:

/s/ Lenny Mason

 

 

Name:  Lenny Mason

 

 

Title:

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Field Point III, LTD.

 

 

 

By:

/s/ M. Gotti

 

 

Name:  M. Gotti

 

 

Title:     Attorney-in-fact

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Field Point II, LTD.

 

 

 

By:

/s/ M. Gotti

 

 

Name:  M. Gotti

 

 

Title:     Attorney-in-fact

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

KINGSLAND III, LTD.

 

 

 

By:

/s/ Vincent Siino

 

 

Name:  Vincent Siino

 

 

Title:     Authorized Officer

 

 

Kingsland Capital Management, LLC

 

 

As Manager

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

KINGSLAND II, LTD.

 

 

 

By:

/s/ Vincent Siino

 

 

Name:  Vincent Siino

 

 

Title:     Authorized Officer

 

 

Kingsland Capital Management, LLC

 

 

As Manager

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

KINGSLAND I, LTD.

 

 

 

By:

/s/ Vincent Siino

 

 

Name:  Vincent Siino

 

 

Title:     Authorized Officer

 

 

Kingsland Capital Management, LLC

 

 

As Manager

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

TRS ARIA LLC

 

By:  Deutsche Bank AG New York Branch, Its

Sole Member

By:  DB Services New Jersey, Inc.

 

 

 

By:

/s/ Deborah O’Keefe

 

 

Name:  Deborah O’Keefe

 

 

Title:     Vice President

 

 

 

 

By:

/s/Deirdre Whorton

 

 

Name:  Deirdre Whorton

 

 

Title:     Assistant Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

SATELLITE SENIOR INCOME FUND II, LLC

BY: SATELLITE ASSET MANAGEMENT L.P.

ITS INVESTMENT MANAGER

 

 

 

By:

/s/ Simon Raykher

 

 

Name:  Simon Raykher

 

 

Title:     General Counsel

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

FORE CONVERTIBL MASTER FUND, LTD

 

 

 

By:

/s/ Ushane Sharma

 

 

Name:  Ushane Sharma

 

 

Title:     Assistant Secretary

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

MAN MAC 1 LIMITED

 

 

 

By:

/s/ Ushane Sharma

 

 

Name:  Ushane Sharma

 

 

Title:     Assistant Secretary

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

FORE MULTI STRATEGY MASTER FUND, LTD.

 

 

 

By:

/s/ Ushane Sharma

 

 

Name:  Ushane Sharma

 

 

Title:     Assistant Secretary

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

FORE ERISA FUND, LTD

 

 

 

By:

/s/ Ushane Sharma

 

 

Name:  Ushane Sharma

 

 

Title:     Assistant Secretary

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Atlas Loan Funding 7, LLC

By:  Atlas Capital Funding, Ltd.

By:  Structured Asset Investors, LLC

Its Investment Manager

 

 

 

By:

/s/ Diana M. Himes

 

 

Name:  Diana M. Himes

 

 

Title:     Associate

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Union Bank of California, N.A.

 

 

 

By:

/s/ Bryan Read

 

 

Name:  Bryan Read

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

BDC Finance, LLC

By:  Black Diamond Capital Management, L.L.C.,

as its Investment Manager

 

 

 

By:

/s/ James J. Zenni, Jr.

 

 

Name:  James J. Zenni, Jr.

 

 

Title:     President & Managing Partner

 

 

Black Diamond Capital Management, L.L.C.

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

BLACK DIAMOND CLO 2006-1 (CAYMAN) LTD.

By:  Black Diamond Capital Management, L.L.C.,

as its Collateral Manager

 

 

 

By:

/s/ James J. Zenni, Jr.

 

 

Name:  James J. Zenni, Jr.

 

 

Title:     President & Managing Partner

 

 

Black Diamond Capital Management, L.L.C.

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

BLACK DIAMOND CLO 2005-2 LTD.

By: Black Diamond Capital Management, L.L.C.,

as its Collateral Manager

 

 

 

By:

/s/ James J. Zenni, Jr.

 

 

Name:  James J. Zenni, Jr.

 

 

Title:     President & Managing Partner

 

 

Black Diamond Capital Management, L.L.C.

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

BLACK DIAMOND CLO 2005-1 LTD.

By: Black Diamond Capital Management, L.L.C.,

as its Collateral Manager

 

 

 

By:

/s/ James J. Zenni, Jr.

 

 

Name:  James J. Zenni, Jr.

 

 

Title:     President & Managing Partner

 

 

Black Diamond Capital Management, L.L.C.

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

BLACK DIAMOND INTERNATIONAL

FUNDING, LTD

 

 

 

By:

/s/ Simon Wetherell

 

 

Name:  Simon Wetherell

 

 

Title:     Director

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Freestyle Special Opportunities Master Fund, Ltd.

 

 

 

By:

/s/ Adrian Mackay

 

 

Name:  Adrian Mackay

 

 

Title:     Managing Member of Freestyle Fund

 

 

Services Company LLC,

 

 

Investment Manager

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

TRS Venor LLC

By:  Deutsche Bank AG Cayman Islands Branch,

its sole member

By:  DB Services New Jersey Inc.

 

 

 

By:

/s/ Alice L. Wagner

 

 

Name:  Alice L. Wagner

 

 

Title:     Vice President

 

 

 

By:

/s/ Deirdre Whorton

 

 

Name:  Deirdre Whorton

 

 

Title:     Assistant Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Classic Cayman B.D. Limited

 

 

 

By:

/s/ Brian Schneider

 

 

Name:  Brian Schneider

 

 

Title:     Vice President

 

 

 

By:

/s/ John Fitzgerald

 

 

Name:  John Fitzgerald

 

 

Title:     Authorized Signatory

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

BAYERISCHE LANDESBANK

 

 

 

By:

/s/ Edward M. Fenk

 

 

Name:  Edward M. Fenk

 

 

Title:     Vice President

 

 

 

By:

/s/ Norman McClave

 

 

Name:  Norman McClave

 

 

Title:     First Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

TRS BRUIN LLC

By:  Deutsche Bank AG Cayman Islands Branch

By:  DB Services New Jersey, Inc.

 

 

 

By:

/s/ Alice L. Wagner

 

 

Name:  Alice L. Wagner

 

 

Title:     Vice President

 

 

 

By:

/s/ Deirdre Whorton

 

 

Name:  Deirdre Whorton

 

 

Title:     Assistant Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

EAST WEST BANK

 

 

 

By:

/s/ Nancy A. Moore

 

 

Name:  Nancy A. Moore

 

 

Title:     Senior Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

POST LONG/SHORT CREDIT MASTER FUND, LP

 

By: Post Advisory Group, LLC

As General Partner

 

 

 

By:

/s/ Lawrence A. Post

 

 

Name:  Lawrence A. Post

 

 

Title:     Chief Investment Officer

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

POST TOTAL RETURN MASTER FUND, LP

 

By: Post Advisory Group, LLC

As General Partner

 

 

 

By:

/s/ Lawrence A. Post

 

 

Name:  Lawrence A. Post

 

 

Title:     Chief Investment Officer

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

POST HIGH YIELD, LP

 

By: Post Advisory Group, LLC

As General Partner

 

 

 

By:

/s/ Lawrence A. Post

 

 

Name:  Lawrence A. Post

 

 

Title:     Chief Investment Officer

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Grand Central Asset Trust, DHV Series

 

 

 

By:

/s/ Roy Hykal

 

 

Name:  Roy Hykal

 

 

Title:     Attorney-in-fact

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Malibu CBNA Loan Funding LLC, for itself or

as agent for Malibu CFPI Loan Funding LLC

 

 

 

By:

/s/ Roy Hykal

 

 

Name:  Roy Hykal

 

 

Title:     Attorney-in-fact

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

SARATOGA CLO I, LIMITED

By:  INVESCO Senior Secured Management, Inc.

As the Asset Manager

 

 

 

By:

/s/          [Illegible]

 

 

Name:

 

 

Title:

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

SAGAMORE CLO LTD.

By:  INVESCO Senior Secured Management, Inc.

As Collateral Manager

 

 

 

By:

/s/          [Illegible]

 

 

Name:

 

 

Title:

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

NAUTIQUE FUNDING LTD.

By:  INVESCO Senior Secured Management, Inc.

As Collateral Manager

 

 

 

By:

/s/          [Illegible]

 

 

Name:

 

 

Title:

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

LOAN FUNDING IX LLC, for itself or as agent for Corporate Loan Funding IX LLC

By:  INVESCO Senior Secured Management, Inc.

As Portfolio Manager

 

 

 

By:

/s/          [Illegible]

 

 

Name:

 

 

Title:

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

KATONAH V, LTD.

By:  INVESCO Senior Secured Management, Inc.

As Investment Manager

 

 

 

By:

/s/          [Illegible]

 

 

Name:

 

 

Title:

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

AIM FLOATING RATE FUND

By:  INVESCO Senior Secured Management, Inc.

As Sub-Advisor

 

 

 

By:

/s/          [Illegible]

 

 

Name:

 

 

Title:

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

DIVERSIFIED CREDIT PORTFOLIO LTD.

By:  INVESCO Senior Secured Management, Inc.

As Investment Advisor

 

 

 

By:

/s/          [Illegible]

 

 

Name:

 

 

Title:

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

CHARTER VIEW PORTFOLIO

By:  INVESCO Senior Secured Management, Inc.

As Investment Advisor

 

 

 

By:

/s/          [Illegible]

 

 

Name:

 

 

Title:

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

CHAMPLAIN CLO, LTD.

By:  INVESCO Senior Secured Management, Inc.

As Collateral Manager

 

 

 

By:

/s/          [Illegible]

 

 

Name:

 

 

Title:

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

BELHURST CLO LTD.

By:  INVESCO Senior Secured Management, Inc.

As Collateral Manager

 

 

 

By:

/s/          [Illegible]

 

 

Name:

 

 

Title:

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

AVALON CAPITAL LTD. 3

By:  INVESCO Senior Secured Management, Inc.

As Asset Manager

 

 

 

By:

/s/          [Illegible]

 

 

Name:

 

 

Title:

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Atlas Loan Funding (Navigator), LLC

By: Atlas Capital Funding, Ltd.

By: Structured Asset Investors, LLC

Its Investment Manager

 

 

 

By:

/s/ Diana M. Himes

 

 

Name:  Diana M. Himes

 

 

Title:     Associate

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

RiverSource Bond Series, Inc

RiverSource Floating Rate Fund

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name:  Robin C. Stancil

 

 

Title:     Assistant Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Cent CDO XI, Limited

By: RiverSource Investments, LLC

as Collateral Manager

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name:  Robin C. Stancil

 

 

Title:     Director of Operations

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Cent CDO 10, Ltd.

By: RiverSource Investments, LLC

as Collateral Manager

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name:  Robin C. Stancil

 

 

Title:     Director of Operations

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Cent CDO 9, Ltd.

By: RiverSource Investments, LLC

as Collateral Manager

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name:  Robin C. Stancil

 

 

Title:     Director of Operations

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Centurion CDO 8, Limited

By: RiverSource Investments, LLC

as Collateral Manager

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name:  Robin C. Stancil

 

 

Title:     Director of Operations

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Centurion CDO VII, Limited

By: RiverSource Investments, LLC

as Collateral Manager

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name:  Robin C. Stancil

 

 

Title:     Director of Operations

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Centurion CDO VI, Limited

By: RiverSource Investments, LLC

as Collateral Manager

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name:  Robin C. Stancil

 

 

Title:     Director of Operations

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Centurion CDO II, Ltd

By: RiverSource Investments, LLC

as Collateral Manager

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name:  Robin C. Stancil

 

 

Title:     Director of Operations

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

IDS Life Insurance Company

By: RiverSource Investments, LLC

as Collateral Manager

 

 

 

By:

/s/ Yvonne E. Stevens

 

 

Name:  Yvonne E. Stevens

 

 

Title:     Senior Managing Director

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Ameriprise Certificate Company

By: RiverSource Investments, LLC

as Collateral Manager

 

 

 

By:

/s/ Yvonne E. Stevens

 

 

Name:  Yvonne E. Stevens

 

 

Title:     Senior Managing Director

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

TRS LEDA LLC

By:  Deutsche Bank AG New York Branch, its

Sole Member

By:  DB Services New Jersey, Inc.

 

 

 

By:

/s/ Alice L. Wagner

 

 

Name:  Alice L. Wagner

 

 

Title:     Vice President

 

 

 

By:

/s/ Edward Schaffer

 

 

Name:  Edward Schaffer

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

ENDURANCE CLO I, LTD.

c/o West Gate Horizons Advisors LLC,

As Portfolio Manager

 

 

 

By:

/s/ Gordon R. Cook

 

 

Name:  Gordon R. Cook

 

 

Title:     Senior Credit Analyst

 

 

WG Horizons CLO I

c/o West Gate Horizons Advisors LLC,

As Manager

 

 

 

By:

/s/ Gordon R. Cook

 

 

Name:  Gordon R. Cook

 

 

Title:     Senior Credit Analyst

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

General Electric Capital Corporation

 

 

 

By:

/s/ Mark Mascia

 

 

Name:  Mark Mascia

 

 

Title:     Duly Authorized Signatory

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

MACQUARIE/FIRST TRUST GLOBAL

INFRASTRUCTURE/UTILITIES DIVIDEND

& INCOME FUND, as Lender

By:  Four Corners Capital Management LLC,

As Sub-Advisor

 

 

 

By:

/s/ Dean F. Valentine

 

 

Name:  Dean F. Valentine

 

 

Title:     Vice President

 

FORTRESS PORTFOLIO TRUST, as Lender

By:  Four Corners Capital Management LLC,

As Investment Manager

 

 

 

By:

/s/ Dean F. Valentine

 

 

Name:  Dean F. Valentine

 

 

Title:     Vice President

 

FOUR CORNERS CLO 2005-I, LTD., as Lender

By:  Four Corners Capital Management LLC,

As Collateral Manager

 

 

 

By:

/s/ Dean F. Valentine

 

 

Name:  Dean F. Valentine

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

FIRST TRUST/FOUR CORNERS SENIOR

FLOATING RATE INCOME FUND, as Lender

By:  Four Corners Capital Management LLC,

As Sub-Advisor

 

 

 

By:

/s/ Dean F. Valentine

 

 

Name:  Dean F. Valentine

 

 

Title:     Vice President

 

FIRST TRUST/FOUR CORNERS SENIOR

FLOATING RATE INCOME FUND II, as Lender

By:  Four Corners Capital Management LLC,

As Sub-Advisor

 

 

 

By:

/s/ Dean F. Valentine

 

 

Name:  Dean F. Valentine

 

 

Title:     Vice President

 

SECURITY INCOME FUND-INCOME

OPPORTUNITY SERIES, as Lender

By:  Four Corners Capital Management LLC,

As Sub-Advisor

 

 

 

By:

/s/ Dean F. Valentine

 

 

Name:  Dean F. Valentine

 

 

Title:     Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

CITICORP NORTH AMERICA, INC.

 

 

 

By:

/s/ Thomas A. Neville

 

 

Name:  Thomas A. Neville

 

 

Title:     Attorney-in-fact

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

CITIBANK NA, INC.

 

 

 

By:

/s/ Thomas A. Neville

 

 

Name:  Thomas A. Neville

 

 

Title:     Attorney-in-fact

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Greenwich International, Ltd.

 

 

 

By:

/s/ Joseph J. Bartolotta

 

 

Name:  Joseph J. Bartolotta

 

 

Title:     Managing Director

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

RAINTREE TRADING LLC

 

 

 

By:

/s/ M. Cristina Higgins

 

 

Name:  M. Cristina Higgins

 

 

Title:     Assistant Vice President

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Whippoorwill Associates, Inc., as agent for the

accounts listed on Schedule A

 

 

 

By:

/s/ Steven Gerdal

 

 

Name:  Steven Gerdal

 

 

Title:     Principal

 

 

Signature page to the Second Amendment



SIGNATURE PAGE TO SECOND AMENDMENT

DATED AS OF SEPTEMBER 22, 2006 TO THE

AMENDED AND RESTATED REVOLVING

CREDIT, TERM LOAN AND GUARANTEE

AGREEMENT, DATED AS OF FEBRUARY 23,

2006, AMONG CALPINE CORPORATION, THE

SUBSIDIARIES OF CALPINE CORPORATION

NAMED THEREIN, THE LENDERS FROM TIME

TO TIME PARTIES THERETO, CREDIT SUISSE

AND DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT

AND THE OTHER AGENTS PARTIES THERETO

 

NAME OF INSTITUTION:

 

Raven Credit Opportunities Master Fund, Ltd.

By Raven Asset Management, LLC

as Investment Advisor

 

 

 

By:

/s/ Kevin Gerlitz

 

 

Name:  Kevin Gerlitz

 

 

Title:     CFO/COO

 

 

Signature page to the Second Amendment



EXHIBIT A

SCHEDULE 6.7(m)

BLB Facility Letters of Credit

 

 

On Behalf Of

Amount (in USD)

 

 

CPN Insurance Corporation

$2,402,318.00

 

 

CPN Insurance Corporation

$963,500.00

 

 

CPN Insurance Corporation

$1,000,000.00

 

 

 

 

CPN Insurance Corporation

$6,091,000.00

 

 

CPN Insurance Corporation

$3,300,000.00

 

 

CPN Insurance Corporation

$3,159,478.00

 

 

Calpine Energy Services Canada Ltd. And Calpine Canada Resources Ltd.

$2,199,017.20

 

 

Calpine Energy Services Canada Partnership

$2,350,000.00

Calpine Corporation

$424,000.00

Calpine Corporation

$1,500,000.00

 

 

Calpine Montery Cogeneration, Inc.

$74,196.00

 

 

Metcalf Energy Center, LLC

$75,250.00

Blue Spruce Energy Center, LLC

$14,000,000.00

 

 

Calpine Construction Finance Company, L.P. (Magic Valley)

$5,600,000.00

 

 

Hermiston Power Partnership.

$4,025,158.00

 

 

Calpine Energy Services, L.P.

$12,870,248.10

 

 

Fox Energy Company, LLC.

$250,000.00

Total

$60,284,165.30

 

 

 